UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7311



LEE S. MYERS,

                                              Plaintiff - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS; GENE
JOHNSON, Director; DAVID ROBINSON, Warden,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:06-cv-00348-JLK)


Submitted:   March 14, 2007                 Decided:   April 5, 2007


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lee S. Myers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lee   S.   Myers   appeals    the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

under 28 U.S.C. § 1915A(b) (2000).     We have reviewed the record and

find no reversible error.    Accordingly, we affirm for the reasons

stated by the district court. Myers v. Va. Dep’t of Corr., No.

7:06-cv-00348-JLK (W.D. Va. July 6, 2006).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                               AFFIRMED




                                - 2 -